Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks

The following is a final office action in response to applicant’s amendment filed on 11/24/2020 for response of the office action mailed on 08/24/2020. The claims 47 and 52 are amended. No new claim has been added. No claim has been cancelled. The rejection of the claims 47 and 52 under 35 U.S.C. § 112(b) are withdrawn. Therefore, claims 37-45 and 47-52 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claims filed on 11/24/2020 have been considered but they are not persuasive. 
Regarding claim 37
The applicant’s arguments assert that the combination of Shellhammer et al. (US 20160373237, henceforth “Shellhammer”), Park et al. (US 20170181090, henceforth “Park”) and Kennedy et al. (US 20160119865, henceforth “Kennedy”) does not disclose the recited limitation of “a number of the multiple resource units for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR and a number of users that need to be served”, see applicant’s remarks/arguments page [9-11]. The examiner respectfully disagrees with that augment. 
Shellhammer teaches as shown in FIGS. 6A to 6D allocation of resource elements for multiple IOE devices. The multiple IOE devices are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In 
Shellhammer further teaches as shown in FIG. 4, a resource block 400 which may include multiple frequency resource elements (12 illustrated in FIG. 4 as one example, though other numbers are possible as well) and multiple symbol time elements. A frequency resource element may be one or more subcarriers for one or more symbols, and a time resource element may be one or more periods of time for one or more symbols, see [0048]. Shellhammer further teaches as shown in FIG. 7, a method 700 for embedding signals in a downlink waveform. At block 702, the base station 110 determines a resource element usage policy, see [0087]-[0091]. So, the 
a number of the multiple resource units for sending the WUS change from one packet to the next depending on the number of users that need to be served.
Another reference Kennedy teaches FIG. 3, wireless system 300 includes a set of CEWNs and a CWG 320. The CEWNs 310 are located at different distances from CWG 320, such that the CEWNs 310 have different channel gains associated therewith (e.g., due to environment, radio propagation, or the like). The CARs 312 of the CEWNs 310 uses receiver sensitivities in order to receive a wake-up signal from the CWG 320. The CWG 320 is configured to determine the channel gain or channel condition of a CEWN 310 and to control the configuration of the CAR 312 of the CEWN 310 based on the channel gain or channel condition. If a first CEWN 310 is located closer to CWG 320 than a second CEWN 310, the configuration of the CAR 312 of the first CEWN 310 uses fewer LNAs than the configuration of the CAR 312 of the second CEWN 310, see [0061]. The low power consumption limits either the range or throughput of the auxiliary receivers. While signal coding techniques lead to improved receive sensitivity and, thus, improved range of auxiliary receivers, such signal coding techniques may 
	Regarding claims 47, 51 and 52, the claims contain similar features as recited in claim 37, thus are rejected for the same reason as stated above.
Regarding claim 44
	Regarding claim 44, this claim depends from claim 37, and thus is rejected for the same reason stated above for claims 37.
The applicant’s arguments assert that the combination of Shellhammer et al. (US 20160373237, henceforth “Shellhammer”) in view of Park et al. (US 20170181090, henceforth “Park”) and further in view of Kennedy et al. (US 20160119865, henceforth “Kennedy”) does not disclose the recited limitation of “wherein the frequency-division multiplexing comprises changing, from one time interval to another, a resource unit used for sending the WUS so as to obtain frequency diversity”, see applicant’s remarks/arguments page [12]. The examiner respectfully disagrees with that augment. 
Shellhammer teaches Fig. 6B, the different IOE devices 120 are assigned to different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In Fig. 6B, wake-up signals W1, W2, W3, and W4 are all transmitted during the same time slot but at different subcarriers within the range of available frequencies. Further, the wake-up signals are transmitted at different time slots, see [0058]. FIG. 6B and 6D show different embodiments. Shellhammer, Park and Kennedy teach all the claim limitations of claim 44. So, claim 44 is rejected.
Regarding claims 38-43, 45 and 48-50, these claims depend from claims 37 and 47, and thus are rejected for the same reason stated above for claims 37 and 47 respectively.
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s note: in what follows, references are drawn to Shellhammer unless otherwise mentioned.
Claims 37-39, 41-45, and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (US 20160373237, henceforth “Shellhammer”) in view of Park et al. (US 20170181090, henceforth “Park”) and further in view of Kennedy et al. (US 20160119865, henceforth “Kennedy”).
	Regarding claim 37, Shellhammer teaches a method in a transmitting device (Fig. 1 item 110a), comprising: 
frequency-division multiplexing a wake-up signature (WUS) targeted to a wake-up receiver (WUR) of a first receiving device (Fig. 3) with user data targeted to a main transceiver of each of one or more other receiving devices into an output signal (Fig. 3 is a block diagram of an exemplary UE/IOE device 120. The IOE (Internet of Everything) device 120 may include a processor 302, a modem 308, a primary transceiver 310, a secondary transceiver 312, and other components, see [0072]. The secondary transceiver 312 is a low power wake-up receiver that wakes up to listen wake-up signals, see [0077]. The primary transceiver 310 which acts as a main transceiver, includes a transmitter and a receiver and other components, see [0076].  Fig. 2, the signal embedding module 208 inserts a wake-up signal into an OFDM downlink waveform that includes data and/or control signaling, see [0054]. It assigns each IOE device 120 (Fig. 3) a different time and frequency subcarrier resource element, see [0055]. Fig. 6D shows the multiple IOE devices 120 are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In Fig. 6D, the wake-up signals W1/2, W3/4, W5/6, and W7/8 are transmitted during the same time slot but at different subcarriers within the range of available frequencies. According to the embodiment of Fig. 6D, multiple frequency subcarriers may be assigned to different sets of IOE devices 120, see [0066]. Fig. 8 step 822, the secondary transceiver causes the primary transceiver to wake up to perform one or more desired operations with the base station, such as receiving data, see [0111]. So, the frequency-division multiplexing a wake-up signature (WUS) targeted to a wake-up receiver (WUR) of a first receiving device (Fig. 3) with user data targeted to a main transceiver of each of one or more other receiving devices into an output signal.),
 wherein the frequency-division multiplexing comprises allocating (Fig. 6B shows resource elements are allocated for sending the wake-up signals. The resource elements are not contiguous in the frequency domain, see [0058]-[0060]. The missing/crossed out limitations will be discussed in view of Park.), and 
wherein a number of the multiple resource units for sending the WUS change from one packet to the next depending on Figs. 6A to 6D show allocation of resource elements for multiple IOE devices. The multiple IOE devices are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In FIG. 6D, wake-up signals W1/2, W3/4, W5/6, and W7/8 may all be transmitted during the same time slot but at different subcarriers within the range of available frequencies, see [0066]. So, the number of the multiple resource units for sending the WUS change from one packet to the next depending on the number of users that need to be served. The missing/crossed out limitations will be discussed in view of Kennedy.); and 
transmitting the output signal (Fig. 7 step 722, the base station 110 transmits the downlink waveform which includes wake-up signal to one or more UEs 120, see [0099]. The downlink waveform is an output signal.).
 As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain, (2) channel conditions experienced by the WUR.
 However, Park discloses the missing/crossed limitations comprising: (1) allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain (The RUs comprise multiple sub-carriers. The sub-carriers is for transmission and/or reception of OFDM or OFDMA signals. Each RU includes a group of non-contiguous sub-carriers, see [0042]. So, multiple resource units are allocated for sending the WUS that are not contiguous in the frequency domain. FIGS. 6 to 8 illustrate allocation of RUs for different scenarios, see [0054]-[0061].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Park in order to make a more effective method by enhancing system efficiency, see (Park, [0019].).
Kennedy discloses the missing/crossed limitations comprising: (2) channel conditions experienced by the WUR (FIG. 3, wireless system 300 includes a set of CEWNs and a CWG 320. The CEWNs 310 are located at different distances from CWG 320, such that the CEWNs 310 have different channel gains associated therewith (e.g., due to environment, radio propagation, or the like). The CARs 312 of the CEWNs 310 uses receiver sensitivities in order to receive a wake-up from the CWG 320. The CWG 320 may be configured to determine the channel gain or channel condition of a CEWN 310 and to control the configuration of the CAR 312 of the CEWN 310 based on the channel gain or channel condition. If a first CEWN 310 is located closer to CWG 320 than a second CEWN 310, the configuration of the CAR 312 of the first CEWN 310 uses fewer LNAs (to amplify wake-up signal transmitted by CWG 320) than the configuration of the CAR 312 of the second CEWN 310, see [0061]. The low power consumption limits either the range or throughput of the auxiliary receivers. While signal coding techniques lead to improved receive sensitivity and, thus, improved range of auxiliary receivers, such signal coding techniques may reduce the throughput. The coding rate and link quality changes affect latency (e.g., the symbol rate remains the same, but with a high redundancy coding rate more symbols are required to transmit the message), see [0037]. So, the channel conditions experiences by the CEWNs (WURs) are different and the number of the multiple resource units needed for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Kennedy in order to make a more effective method by enabling the benefits of low latency, high throughput, long range communication at low power consumption and low cost, see (Kennedy, [0111].).
Regarding claim 38, Shellhammer, Park and Kennedy teach all the claim limitations of claim 37 above; and Shellhammer further teaches further comprising: 
modulating the WUS using on-off keying (OOK) to obtain an OOK signal, such that the OOK signal occupies a first frequency range of the output signal and the frequency-division multiplexed user data occupies a second frequency range of the output signal (When embedding a wake-up signal into a downlink waveform (e.g., that includes regular data and/or control signaling for one or more other UEs), the base station may modulate the embedded signal according to a different modulation scheme than the other data in the downlink waveform. For example, the data is modulated according to orthogonal frequency division multiplexing while a wake-up signal is modulated according to on-off keying (OOK), see [0031]. FIG. 5A shows a wake-up signal 502 is embedded and modulated at a selected frequency subcarrier. Some or all of the remaining frequency resource elements 504 in the subcarrier chart 500 include data, see [0050]-[0051].).
Regarding claim 39, Shellhammer, Park and Kennedy teach all the claim limitations of claim 37 above; and Shellhammer further teaches wherein frequency-division multiplexing the WUS with user data comprises: 
generating an Orthogonal Frequency-Division Multiplexed (OFDM) signal in which the user data is carried by one or more resource units of the OFDM signal (Fig. 5A shows a OFDM waveform in the subcarrier chart 500. The subcarriers 504 include data or control signaling, see [0050]); and 
multiplexing the WUS signal in one or more other resource units of the OFDM signal, each resource unit comprising one or more subcarriers of the OFDM signal (Fig. 5A, a wake-up signal 502 is embedded and modulated at a selected OFDM subcarrier with several of the nearby OFDM subcarriers 506 set to null, see[0050]-[0051]. Fig. 6B shows the wake-up signal is multiplexed).
Regarding claim 41, Shellhammer, Park and Kennedy teach all the claim limitations of claim 39 above; and Shellhammer further teaches wherein the frequency-division multiplexing comprises allocating multiple resource units for the user data for every one resource unit allocated for the WUS (Fig. 5A shows one frequency resource element is allocated for the wake-up signal 502 and multiple frequency resource elements 504 are allocated for data, see [0050]).
Regarding claim 42, Shellhammer, Park and Kennedy teach all the claim limitations of claim 39 above; and Shellhammer further teaches wherein the frequency-division multiplexing comprises boosting a power of the WUS resource units relative to a power of the user data resource units, based on a length of a symbol used for the WUS (Fig. 5B shows the subcarrier used for the wake-up signals 502A is boosted to a power level multiple times the power of the other subcarriers, since the power not used on the nulled subcarriers 506 is allocated to this subcarrier for the signal 502A. Although four subcarriers 506 are illustrated as nulled in FIGS. 5A and 5B, it will be recognized that any number of adjoining subcarriers may be nulled, see [0050]-[0051]. So, the frequency-division multiplexing comprises boosting a power of the WUS resource units relative to a power of the user data resource units, based on a length of a symbol used for the WUS.).
Regarding claim 43, Shellhammer, Park and Kennedy teach all the claim limitations of claim 39 above; and Shellhammer further teaches wherein the frequency-division multiplexing comprises sending the WUS on a middle resource unit while sending the user data on resource units surrounding the middle resource unit (Fig. 5A shows the subcarrier used for the wake-up signals 502 is placed in the middle resource element while the user data on resource units 504 surrounding the middle resource unit, see [0050]-[0051].).
Regarding claim 44, Shellhammer, Park and Kennedy teach all the claim limitations of claim 39 above; and Shellhammer further teaches wherein the frequency-division multiplexing comprises changing, from one time interval to another, a resource unit used for sending the WUS so as to obtain frequency diversity (Fig. 6B, the different IOE devices 120 are assigned to different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In Fig. 6B, wake-up signals W1, W2, W3, and W4 are all transmitted during the same time slot but at different subcarriers within the range of available frequencies. Further, the wake-up signals are transmitted at different time slots, see [0058]. FIG. 6B and 6D show different embodiments.).
Regarding claim 45, Shellhammer, Park and Kennedy teach all the claim limitations of claim 39 above; and Shellhammer further teaches wherein the frequency-division multiplexing comprises allocating (Fig. 6B shows multiple resource elements are allocated for the wake-up signals W1, W2, W3 and W4, see [0058]-[0060]. The missing/crossed out limitations will be discussed in view of Park.).  
 As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) allocating multiple resource units for sending the WUS. However, Park discloses the missing/crossed limitations comprising: (1) allocating multiple resource units for sending the WUS (The RUs comprise multiple sub-carriers. The sub-carriers is for transmission and/or reception of OFDM or OFDMA signals. Each RU includes a group of non-contiguous sub-carriers, see [0042]. So, multiple resource units are allocated for sending the WUS. FIGS. 6 to 8 illustrate allocation of RUs for different scenarios, see [0054]-[0061].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Park in order to make a more effective method by enhancing system efficiency, see (Park, [0019].).
Regarding claim 47, Shellhammer teaches a method at a receiving device (Fig. 3) having a wake-up receiver (WUR) (Fig. 3 secondary transceiver 312) and a main transceiver (Fig. 3 primary transceiver 310), wherein the WUR uses less power than the main transceiver to listen for a wake-up signature (WUS) in order to wake up the main transceiver to receive user data (The secondary transceiver 312 refers to the functionality of the primary transceiver 310 associated with demodulating the wake-up signals using a low power operating mode of the primary transceiver 310, see [0077]. So, the secondary transceiver which acts a wake-up receiver circuitry uses less power than the primary transceiver. If a wake-up signal is received, the secondary transceiver 312 wakes up the primary transceiver 310 so that desired operations is performed, such as receipt of data at the IOE device 120, see [0080].), the method comprising:
detecting, at the WUR, a WUS targeted for the WUR in a received signal (The secondary transceiver 312 includes an envelope (or energy) detector to detect the specific modulation of the wake-up signals from the base station 110 and determines whether the received signal is a wake-up message from the base station 110, see [0077]), 
wherein the WUS is frequency-division multiplexed with user data for one or more other receiving devices by allocating (Fig. 2, the signal embedding module 208 inserts a wake-up signal into an OFDM downlink waveform that includes data and/or control signaling, see [0054]. It assigns each IOE device 120 (Fig. 1) a different time and frequency subcarrier resource element, see [0055]. Fig. 6D shows the multiple IOE devices 120 are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In Fig. 6D, the wake-up signals W1/2, W3/4, W5/6, and W7/8 are transmitted during the same time slot but at different subcarriers within the range of available frequencies. According to the embodiment of Fig. 6D, multiple frequency subcarriers may be assigned to different sets of IOE devices 120, see [0066]. So, wake-up signals are frequency-division multiplexed targeted to a wake-up receiver (WUR) of  the receiving devices. Fig. 8 step 822, the secondary transceiver causes the primary transceiver to wake up to perform one or more desired operations with the base station, such as receiving data, see [0111]. Fig. 6B shows resource elements are allocated for sending the wake-up signals. The resource elements are not contiguous in the frequency domain, see [0058]-[0060]. The missing/crossed out limitations will be discussed in view of Park.), and 
wherein a number of the multiple resource units for sending the WUS change from one packet to the next depending on Figs. 6A to 6D show allocation of resource elements for multiple IOE devices. The multiple IOE devices are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In FIG. 6D, wake-up signals W1/2, W3/4, W5/6, and W7/8 may all be transmitted during the same time slot but at different subcarriers within the range of available frequencies, see [0066]. So, the number of the multiple resource units for sending the WUS change from one packet to the next depending on the number of users that need to be served. The missing/crossed out limitations will be discussed in view of Kennedy.); and 
waking up the main transceiver in response to the detecting the WUS (If a wake-up signal is received, the secondary transceiver 312 wakes up the primary transceiver 310 for performing desired operations, see [0080]). 
As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain, (2) channel conditions experienced by the WUR.
 However, Park discloses the missing/crossed limitations comprising: (1) allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain (The RUs comprise multiple sub-carriers. The sub-carriers is for transmission and/or reception of OFDM or OFDMA signals. Each RU includes a group of non-contiguous sub-carriers, see [0042]. So, multiple resource units are allocated for sending the WUS that are not contiguous in the frequency domain. FIGS. 6 to 8 illustrate allocation of RUs for different scenarios, see [0054]-[0061].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Park in order to make a more effective method by enhancing system efficiency, see (Park, [0019].).
Kennedy discloses the missing/crossed limitations comprising: (2) channel conditions experienced by the WUR (FIG. 3, wireless system 300 includes a set of CEWNs and a CWG 320. The CEWNs 310 are located at different distances from CWG 320, such that the CEWNs 310 have different channel gains associated therewith (e.g., due to environment, radio propagation, or the like). The CARs 312 of the CEWNs 310 uses receiver sensitivities in order to receive a wake-up from the CWG 320. The CWG 320 may be configured to determine the channel gain or channel condition of a CEWN 310 and to control the configuration of the CAR 312 of the CEWN 310 based on the channel gain or channel condition. If a first CEWN 310 is located closer to CWG 320 than a second CEWN 310, the configuration of the CAR 312 of the first CEWN 310 uses fewer LNAs (to amplify wake-up signal transmitted by CWG 320) than the configuration of the CAR 312 of the second CEWN 310, see [0061]. The low power consumption limits either the range or throughput of the auxiliary receivers. While signal coding techniques lead to improved receive sensitivity and, thus, improved range of auxiliary receivers, such signal coding techniques may reduce the throughput. The coding rate and link quality changes affect latency (e.g., the symbol rate remains the same, but with a high redundancy coding rate more symbols are required to transmit the message), see [0037]. So, the channel conditions experiences by the CEWNs (WURs) are different and the number of the multiple resource units needed for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Kennedy in order to make a more effective method by enabling the benefits of low latency, high throughput, long range communication at low power consumption and low cost, see (Kennedy, [0111].).
Regarding claim 48, Shellhammer, Park and Kennedy teach all the claim limitations of claim 47 above; and Shellhammer further teaches further comprising subsequently detecting user data in the received signal (Fig. 8 step 822, the secondary transceiver causes the primary transceiver to wake up to perform one or more desired operations with the base station, such as receiving data, see [0111].).
Regarding claim 49, Shellhammer, Park and Kennedy teach all the claim limitations of claim 47 above; and Shellhammer further teaches wherein detecting the WUS comprises detecting an envelope of an on-off-keying (OOK) signal in a first frequency range of the received signal (The wake-up signal is modulated by elements of the modem subsystem 212 by some form of amplitude modulation, such as on-off keying (OOK). The low-power wake-up receiver detects the envelope of the on-off-keying (OOK) signal, see [0068]. So, detecting the WUS comprises detecting an envelope of an on-off-keying (OOK) signal in a first frequency range of the received signal.).
Regarding claim 50, Shellhammer, Park and Kennedy teach all the claim limitations of claim 47 above; and Shellhammer further teaches wherein detecting the WUS comprises detecting the WUS from one or more resource units of a received Orthogonal Frequency-Division Multiplexed (OFDM) signal that carriers user data for one or more other receiving devices in other resource units, each resource unit comprising one or more subcarriers of the OFDM signal (Fig. 5A, a wake-up signal 502 is embedded and modulated at a selected OFDM subcarrier. The subcarriers 504 include data or control signaling, see [0050]-[0051]. The secondary transceiver 312 includes an envelope detector to detect the specific modulation of the wake-up signals from the base station 110 and determines whether the received signal is a wake-up message from the base station 110, see [0077]. Fig. 5A shows a OFDM waveform in the subcarrier chart 500. The subcarriers 504 include data signaling, see [0050]).
Regarding claim 51, Shellhammer teaches a transmitting device (Fig. 2), comprising: transceiver circuitry (Fig. 2 transceiver 210) configured to receive and transmit signals; and 
processing circuitry (Processor 202, memory 204, signal embedding module 208 and other components) operatively associated with the transceiver circuitry (Fig. 2 transceiver 210) and configured to:
frequency-division multiplex a wake-up signature (WUS) targeted to a wake-up receiver (WUR) of a first receiving device with user data targeted to a main transceiver of each of one or more other receiving devices into an output signal (Fig. 3 is a block diagram of an exemplary UE/IOE device 120. The IOE (Internet of Everything) device 120 may include a processor 302, a modem 308, a primary transceiver 310, a secondary transceiver 312, and other components, see [0072]. The secondary transceiver 312 is a low power wake-up receiver that wakes up to listen wake-up signals, see [0077]. The primary transceiver 310 which acts as a main transceiver, includes a transmitter and a receiver and other components, see [0076]. If a wake-up signal is received, the secondary transceiver 312 wakes up the primary transceiver 310 so that desired operations may be performed, see [0080]. Fig. 2, the signal embedding module 208 inserts a wake-up signal into an OFDM downlink waveform that includes data and/or control signaling, see [0054]. It assigns each IOE device 120 (Fig. 1) a different time and frequency subcarrier resource element, see [0055]. Fig. 6D shows the multiple IOE devices 120 are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In Fig. 6D, the wake-up signals W1/2, W3/4, W5/6, and W7/8 are transmitted during the same time slot but at different subcarriers within the range of available frequencies. According to the embodiment of Fig. 6D, multiple frequency subcarriers may be assigned to different sets of IOE devices 120, see [0066]. So, wake-up signals are frequency-division multiplexed targeted to a wake-up receiver (WUR) of a first receiving device. Fig. 8 step 822, the secondary transceiver causes the primary transceiver to wake up to perform one or more desired operations with the base station, such as receiving data, see [0111]. So, the frequency-division multiplexing a wake-up signature (WUS) targeted to a wake-up receiver (WUR) of a first receiving device (Fig. 3) with user data targeted to a main transceiver of each of one or more other receiving devices into an output signal.),
 wherein the frequency-division multiplexing comprises allocating (Fig. 6B shows resource elements are allocated for sending the wake-up signals. The resource elements are not contiguous in the frequency domain, see [0058]-[0060]. The missing/crossed out limitations will be discussed in view of Park.), and 
wherein a number of the multiple resource units for sending the WUS change from one packet to the next depending on Figs. 6A to 6D show allocation of resource elements for multiple IOE devices. The multiple IOE devices are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In FIG. 6D, wake-up signals W1/2, W3/4, W5/6, and W7/8 may all be transmitted during the same time slot but at different subcarriers within the range of available frequencies, see [0066]. So, the number of the multiple resource units for sending the WUS change from one packet to the next depending on the number of users that need to be served. The missing/crossed out limitations will be discussed in view of Kennedy.); and 
transmit the output signal (Fig. 7 step 722, the base station 110 transmits the downlink waveform which includes wake-up signal to one or more UEs 120, see [0099]. The downlink waveform is an output signal.).
As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain, (2) channel conditions experienced by the WUR.
 However, Park discloses the missing/crossed limitations comprising: (1) allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain (The RUs comprise multiple sub-carriers. The sub-carriers is for transmission and/or reception of OFDM or OFDMA signals. Each RU includes a group of non-contiguous sub-carriers, see [0042]. So, multiple resource units are allocated for sending the WUS that are not contiguous in the frequency domain. FIGS. 6 to 8 illustrate allocation of RUs for different scenarios, see [0054]-[0061].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s device by adding the teachings of Park in order to make a more effective device by enhancing system efficiency, see (Park, [0019].).
Kennedy discloses the missing/crossed limitations comprising: (2) channel conditions experienced by the WUR (FIG. 3, wireless system 300 includes a set of CEWNs and a CWG 320. The CEWNs 310 are located at different distances from CWG 320, such that the CEWNs 310 have different channel gains associated therewith (e.g., due to environment, radio propagation, or the like). The CARs 312 of the CEWNs 310 uses receiver sensitivities in order to receive a wake-up from the CWG 320. The CWG 320 may be configured to determine the channel gain or channel condition of a CEWN 310 and to control the configuration of the CAR 312 of the CEWN 310 based on the channel gain or channel condition. If a first CEWN 310 is located closer to CWG 320 than a second CEWN 310, the configuration of the CAR 312 of the first CEWN 310 uses fewer LNAs (to amplify wake-up signal transmitted by CWG 320) than the configuration of the CAR 312 of the second CEWN 310, see [0061]. The low power consumption limits either the range or throughput of the auxiliary receivers. While signal coding techniques lead to improved receive sensitivity and, thus, improved range of auxiliary receivers, such signal coding techniques may reduce the throughput. The coding rate and link quality changes affect latency (e.g., the symbol rate remains the same, but with a high redundancy coding rate more symbols are required to transmit the message), see [0037]. So, the channel conditions experiences by the CEWNs (WURs) are different and the number of the multiple resource units needed for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s device by adding the teachings of Kennedy in order to make a more effective device by enabling the benefits of low latency, high throughput, long range communication at low power consumption and low cost, see (Kennedy, [0111].).
Regarding claim 52, Shellhammer teaches a receiving device (Fig. 3), comprising:
 main transceiver circuitry (Fig. 3 primary transceiver 310);
wake-up receiver (WUR) circuitry (Fig. 3 secondary transceiver 312), wherein the WUR circuitry uses less power than the main transceiver circuitry to listen for a wake-up signature (WUS) in order to wake up the main transceiver circuitry to receive user data (The secondary transceiver 312 may refer to functionality of the primary transceiver 310 associated with demodulating the wake-up signals using a low power operating mode of the primary transceiver 310, see [0077]. So, the secondary transceiver which acts as a  wake-up receiver circuitry uses less than the primary transceiver. If a wake-up signal is received, the secondary transceiver 312 wakes up the primary transceiver 310, see [0080].); and 
processing circuity (Fig. 3 processor 302, modem 308, RF front end 314 and other components) operatively associated with the main transceiver circuitry (Fig. 3 primary transceiver 310) and the WUR circuitry (Fig. 3 secondary transceiver 312), and configured to: 
detect, at the WUR circuitry, a WUS targeted for the WUR circuitry (The secondary transceiver 312 includes an envelope (or energy) detector to detect the specific modulation of the wake-up signals from the base station 110 and determines whether the received signal is a wake-up message from the base station 110, see [0077]), 
wherein the WUS is frequency-division multiplexed with user data for one or more other receiving devices in the received signal by allocating (Fig. 2, the signal embedding module 208 inserts a wake-up signal into an OFDM downlink waveform that includes data and/or control signaling, see [0054]. It assigns each IOE device 120 (Fig. 1) a different time and frequency subcarrier resource element, see [0055]. Fig. 6D shows the multiple IOE devices 120 are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In Fig. 6D, the wake-up signals W1/2, W3/4, W5/6, and W7/8 are transmitted during the same time slot but at different subcarriers within the range of available frequencies. According to the embodiment of Fig. 6D, multiple frequency subcarriers may be assigned to different sets of IOE devices 120, see [0066]. So, wake-up signals are frequency-division multiplexed targeted to a wake-up receiver (WUR) of the receiving devices. Fig. 8 step 822, the secondary transceiver causes the primary transceiver to wake up to perform one or more desired operations with the base station, such as receiving data, see [0111]. Fig. 6B shows resource elements are allocated for sending the wake-up signals. The resource elements are not contiguous in the frequency domain, see [0058]-[0060]. The missing/crossed out limitations will be discussed in view of Park.), and 
wherein a number of the multiple resource units for sending the WUS change from one packet to the next depending on Figs. 6A to 6D show allocation of resource elements for multiple IOE devices. The multiple IOE devices are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In FIG. 6D, wake-up signals W1/2, W3/4, W5/6, and W7/8 may all be transmitted during the same time slot but at different subcarriers within the range of available frequencies, see [0066]. So, the number of the multiple resource units for sending the WUS change from one packet to the next depending on the number of users that need to be served. The missing/crossed out limitations will be discussed in view of Kennedy.); and 
wake up the main transceiver circuitry in response to detecting the WUS (If a wake-up signal is received, the secondary transceiver 312 wakes up the primary transceiver 310 for performing desired operations, see [0080]). 
As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain, (2) channel conditions experienced by the WUR.
 However, Park discloses the missing/crossed limitations comprising: (1) allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain (The RUs comprise multiple sub-carriers. The sub-carriers is for transmission and/or reception of OFDM or OFDMA signals. Each RU includes a group of non-contiguous sub-carriers, see [0042]. So, multiple resource units are allocated for sending the WUS that are not contiguous in the frequency domain. FIGS. 6 to 8 illustrate allocation of RUs for different scenarios, see [0054]-[0061].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s device by adding the teachings of Park in order to make a more effective device by enhancing system efficiency, see (Park, [0019].).
Kennedy discloses the missing/crossed limitations comprising: (2) channel conditions experienced by the WUR (FIG. 3, wireless system 300 includes a set of CEWNs and a CWG 320. The CEWNs 310 are located at different distances from CWG 320, such that the CEWNs 310 have different channel gains associated therewith (e.g., due to environment, radio propagation, or the like). The CARs 312 of the CEWNs 310 uses receiver sensitivities in order to receive a wake-up from the CWG 320. The CWG 320 may be configured to determine the channel gain or channel condition of a CEWN 310 and to control the configuration of the CAR 312 of the CEWN 310 based on the channel gain or channel condition. If a first CEWN 310 is located closer to CWG 320 than a second CEWN 310, the configuration of the CAR 312 of the first CEWN 310 uses fewer LNAs (to amplify wake-up signal transmitted by CWG 320) than the configuration of the CAR 312 of the second CEWN 310, see [0061]. The low power consumption limits either the range or throughput of the auxiliary receivers. While signal coding techniques lead to improved receive sensitivity and, thus, improved range of auxiliary receivers, such signal coding techniques may reduce the throughput. The coding rate and link quality changes affect latency (e.g., the symbol rate remains the same, but with a high redundancy coding rate more symbols are required to transmit the message), see [0037]. So, the channel conditions experiences by the CEWNs (WURs) are different and the number of the multiple resource units needed for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s device by adding the teachings of Kennedy in order to make a more effective device by enabling the benefits of low latency, high throughput, long range communication at low power consumption and low cost, see (Kennedy, [0111].).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (US 20160373237, henceforth “Shellhammer”) in view of Park et al. (US 20170181090, henceforth “Park”), Kennedy et al. (US 20160119865, henceforth “Kennedy”) and further in view of Porat et al. (US 20040057509, henceforth “Porat et al.) and Jafarian et al. (US 20140050133, henceforth “Jafarian et al.).
Regarding claim 40, Shellhammer, Park and Kennedy teach all the claim limitations of claim 37 above; and Shellhammer further teaches further comprising modulating the WUS by: 
generating (FIG. 5A shows a wake-up signal 502 is embedded and modulated at a selected frequency subcarrier 502, with adjoining frequency subcarriers 506 being nulled out. Nulling out the adjoining frequency subcarriers involves modulating those subcarriers 506 with zero amplitude, see [0050]. The missing/crossed out limitation will be addressed in view of Porat et al.); and
 	(FIG. 5A shows a wake-up signal 502 is embedded and modulated at a selected frequency subcarrier 502. The remaining frequency resource elements 504 in the subcarrier chart 500 may   include control signaling modulated with a different modulation than that used for the signal 502 with predetermined power, see [0050]-[0051]. The missing/crossed out limitation will be addressed in view of Jafarian.).
As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) generating a first logical bit value for each of one or more WUS symbol durations by blanking subcarriers of a resource unit allocated to the WUS, (2) generating a second logical bit value for each of one or more other WUS symbol durations by transmitting one or more constellation symbols with predetermined powers in subcarriers of the resource unit allocated to the WUS, for the respective symbol duration.
However, Porat discloses the missing/crossed limitations comprising: (1) generating a first logical bit value for each of one or more WUS symbol durations by blanking subcarriers of a resource unit allocated to the WUS (Fig. 7 shows a timing diagram of the pulse length modulated wake-up signal, see [0058]. Fig. 6 shows a pulse length detecting circuit 44. The pulse length detecting circuit detects the pulse length of each pulse in the synchronized received pulse train and generating a logical bit value corresponding to the detected pulse length, see [claim 15]. This procedure is used to generate a first logical bit (e.g. a logical zero) for each of one or more WUS symbol durations by blanking subcarriers of a resource unit allocated to the WUS, for the respective WUS symbol duration.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Porat in order to make a more effective method by minimizing power consumption for data transfer, see (Porat, [0003].).
Jafarian discloses the missing/crossed limitations comprising: (1) generating a second logical bit value for each of one or more other WUS symbol durations by transmitting one or more constellation symbols with predetermined powers in subcarriers of the resource unit allocated to the WUS, for the respective symbol duration (Fig. 3 the wireless device 202t comprises a modulator 302 configured to modulate bits for transmission. The modulator 302 determines a plurality of symbols from bits received from the processor 204 by mapping bits to a plurality of symbols according to a constellation. The modulator 302 comprises a QAM (quadrature amplitude modulation) modulator, for example a 16-QAM modulator or a 64-QAM modulator. The bits corresponds to control information, see [0066]-[0068].  This technique is used for generating a second logical bit (e.g. a logical one) for each of one or more other WUS symbol durations by transmitting one or more constellation symbols with predetermined powers in subcarriers of the resource unit allocated to the WUS, for the respective symbol duration.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Jafarian in order to make a more effective method by providing wireless communication in sub-gigahertz bands for low power wireless communications, see (Jafarian, [0008].).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/M.M.M./Examiner, Art Unit 2411  

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411